EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contacts: Ray Davis President/CEO Umpqua Holdings Corporation 503-727-4101 raydavis@umpquabank.com Ron Farnsworth EVP/Chief Financial Officer Umpqua Holdings Corporation 503-727-4108 ronfarnsworth@umpquabank.com UMPQUA HOLDINGS REPORTS IMPROVED THIRD QUARTER 2010 RESULTS Third quarter 2010 net income of $0.07 per diluted share, operating income of $0.08 per diluted share Non-covered, non-performing assets declined to 1.59% of total assets Deposits increased $743 million, or 9%, over prior quarter PORTLAND, Ore.  October 21, 2010  Umpqua Holdings Corporation (NASDAQ: UMPQ), parent company of Umpqua Bank and Umpqua Investments, Inc. today announced third quarter 2010 net earnings available to common shareholders of $8.2 million, or $0.07 per diluted common share, compared to a net loss available to common shareholders of $10.4 million, or $0.14 per diluted common share, for the same period in the prior year. Operating income, defined as earnings available to common shareholders before gains or losses on junior subordinated debentures carried at fair value, net of tax, bargain purchase gains on acquisitions, net of tax, merger related expenses, net of tax, and goodwill impairment, was $9.5 million, or $0.08 per diluted common share for the third quarter of 2010, compared to an operating loss of $11.0 million, or $0.15 per diluted common share, for the same period in the prior year. Operating income or loss is considered a non-GAAP financial measure. More information regarding this measurement and reconciliation to the comparable GAAP measurement is provided under the heading Non-GAAP Financial Measures, below. Significant financial statement items for the third quarter of 2010 include: · Non-covered, non-performing assets ended the quarter at 1.59% of total assets, the lowest level in over two years; · Provision for non-covered loan losses of $24.2 million, a 19% decrease, and total net charge-offs of $30.0 million, a 13% increase, on a sequential quarter basis. Net charge-offs exceeded the provision for non-covered loan losses during the quarter because impairment reserves established in the prior quarter were charged off in the current quarter; · The allowance for credit losses ended the quarter at 1.91% of non-covered total loans and lease; · Total deposits increased $743 million, or 9%, on a sequential quarter basis due to organic growth during the quarter; · Net interest margin, on a tax equivalent basis, increased 37 basis points to 4.42%, related to covered loan payoffs ahead of expectations, with a corresponding offset to the change in FDIC indemnification asset in other non-interest income; · The cost of interest bearing deposits for the third quarter of 2010 was 1.08%, a decrease of 2 basis points on a sequential quarter basis; · Tangible common equity ratio decreased to 8.95%, resulting from the growth in total assets; and, · Total risk-based capital of 17.52%, and Tier 1 common to risk weighted asset ratio of 13.1%. Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 2 of 23 The results from this past quarter once again attest to the strength of the core growth strategy of Umpqua as organic deposit growth exceeded $700 million. We are also pleased to report that for the third quarter in a row, our credit professionals lowered our non-covered, non-performing assets, which are now down to 1.59% of total assets, said Ray Davis CEO of Umpqua Holdings Corporation. We believe the actions management has taken over the last several quarters have positioned the Company for continued growth. FDIC-assisted acquisitions In the first quarter of 2010, Umpqua Bank assumed the banking operations of EvergreenBank (Evergreen) and Rainier Pacific Bank (Rainier), both located in the greater Seattle-Tacoma area of Washington. In the second quarter of 2010, Umpqua Bank assumed the banking operations of Nevada Security Bank (Nevada Security), Reno, Nevada. The operations of Evergreen and Rainier (combined), and Nevada Security, have contributed operating earnings of $7.5 million and $1.2 million, respectively, since their assumptions. The operating systems of all three institutions have been converted onto Umpquas platform. Asset quality  Non-covered loan portfolio Non-performing assets were $183.6 million, or 1.59% of total assets, as of September 30, 2010, compared to $205.5 million, or 1.90% of total assets as of June 30, 2010, and $156.0 million, or 1.70% of total assets as of September 30, 2009. Of this amount, as of September 30, 2010, $139.7 million represented non-accrual loans, $11.9 million represented loans past due greater than 90 days and still accruing interest, and $32.0 million was other real estate owned (OREO). The Company has aggressively charged-down impaired assets to their disposition values, and the assets are expected to be resolved at those levels, absent further declines in market prices. As of September 30, 2010, the non-performing assets of $183.6 million have been written down by 39%, or $118.8 million, from their original balance of $302.4 million. The provision for loan losses for the third quarter of 2010 was $24.2 million, the lowest level of provision since the second quarter of 2008, due to improving credit quality of the loan portfolio. Total net charge-offs for the third quarter of 2010 were $30.0 million, reducing the allowance for credit losses to 1.91% of non-covered loans and leases at September 30, 2010, as compared to 2.00% of total non-covered loans as of June 30, 2010 and 1.71% of total non-covered loans as of September 30, 2009. Net charge-offs exceeded the provision for loan losses during the third quarter of 2010, related to impairment reserves established in the prior quarter being charged off in the current quarter. The annualized net charge-off rate for the third quarter of 2010 was 2.08%. Loans past due 30-89 days were $80.2 million, or 1.41% of non-covered loans and leases as of September 30, 2010, as compared to $40.1 million, or 0.70% as of June 30, 2010, and $46.1 million, or 0.76% as of September 30, 2009. Since 2007, the Company has been aggressively resolving problems arising from the current economic downturn. The following table recaps the Companys credit quality trends since the second quarter of 2007 as it relates to the non-covered loan portfolio: Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 3 of 23 Credit quality trends  Non-covered loans (Dollars in thousands) Allowance Non-covered, Provision Net for credit losses non-performing for charge-offs to non-covered 30-89 days assets to loan loss (recoveries) loans % past due % total assets % Q2 2007 $ 3,413 $ 31 1.17% 0.56% 0.59% Q3 2007 1.47% 0.99% 0.96% Q4 2007 1.42% 0.64% 1.18% Q1 2008 1.45% 1.13% 1.06% Q2 2008 1.22% 0.31% 1.25% Q3 2008 1.54% 1.16% 1.66% Q4 2008 1.58% 0.96% 1.88% Q1 2009 1.58% 1.47% 1.82% Q2 2009 1.63% 0.80% 1.73% Q3 2009 1.71% 0.76% 1.70% Q4 2009 1.81% 0.69% 2.38% Q1 2010 1.91% 0.93% 1.99% Q2 2010 2.00% 0.70% 1.90% Q3 2010 1.91% 1.41% 1.59% Total Non-covered construction loan portfolio Total non-covered construction loans as of September 30, 2010 were $463 million, representing a decrease of 7% since June 30, 2010, and a decrease of 38% from September 30, 2009. Within this portfolio, the residential development loan segment was $160 million, or 3% of the total non-covered loan portfolio. Of this amount, $30 million represented non-performing loans, and $130 million represented performing loans. The residential development loan segment has decreased $98 million, or 38%, since September 30, 2009. The remaining $303 million in non-covered construction loans as of September 30, 2010 primarily represents commercial construction projects. Total non-covered, non-performing commercial construction loans were $26.4 million at September 30, 2010, and $5.5 million were past due 30-89 days as of September 30, 2010. Non-covered commercial real estate loan portfolio The total non-covered term commercial real estate loan portfolio was $3.5 billion as of September 30, 2010. Of this total, $2.3 billion are non-owner occupied and $1.2 billion are owner occupied. Of the total term commercial real estate portfolio, $38.7 million, or 1.11%, are past due 30-89 days as of September 30, 2010. Of the total non-covered commercial real estate portfolio, 7% matures in 2010-2011, 13% in years 2012-2013, and 21% in years 2014-2015. The remaining 59% of the portfolio matures in or after the year 2016. The portfolio was conservatively underwritten at origination to a minimum debt service coverage ratio of 1.20, and as a result, in many cases, the loan-to-value was substantially less than our in-house maximum of 75%. This underwriting serves to protect against the low capitalization rate environment of the past several years. During the past two years, the Company has completed several rounds of stress testing on the commercial real estate portfolio, focusing on items such as capitalization rate, interest rate and vacancy factors. The results of the stress testing showed no significant unidentified risks, unlike our experience in the residential development construction portfolio. However, given the economic climate, we expect any potential issues that may arise in this portfolio will result from individual loans within distinct geographic areas and not represent a systemic weakness. We believe we are well positioned to manage the exposure and work with our customers until the economic climate improves. Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 4 of 23 Non-covered restructured loans Restructured loans on accrual status were $75.6 million as of September 30, 2010, down 6% from $80.5 million as of June 30, 2010, and down 59% from $182.2 million as of September 30, 2009. The decrease during the third quarter primarily resulted from payments received, and the decrease from the same period in the prior year primarily resulted from payments received and reclassifications of loans previously restructured to non-accrual status. The Company will consider a loan for restructuring only if it is current on payments. The Company does not enter into restructurings on loans in non-performing status, and generally requires the customer to pledge additional collateral, maintain a minimum debt service coverage ratio of 1.0, and show substantial external sources of repayment prior to the Company agreeing to restructure. Additional information related to asset quality Additional tables can be found at the end of this earnings release covering the following aspects of the Company's non-covered loan portfolio: residential development loan trends by region, residential development loan stratification by size and by region, non-performing asset detail by type and by region, loans past due 30-89 days by type and by region, loans past due 30-89 days trends, and restructured loans on accrual status by type and by region. Asset quality  Covered loan portfolio Covered non-performing assets were $54.5 million, or 0.47% of total assets, as of September 30, 2010, as compared to $87.1 million, or 0.80% of total assets, as of June 30, 2010. Of the amount at September 30, 2010, $24.2 million represented non-accrual loans and $30.3 million was OREO. The reduction in covered non-performing assets in the current quarter primarily resulted from the reclassification of some Evergreen and Rainier impaired loan pools into accrual status. As cash flows and other assets have been received in excess of original estimates, the carrying value of these impaired loan pools have decreased and the total expected cash flows associated with the pool have increased, resulting in accretable yield. It is important to note that at this time, the difference between the cash flows related to principal expected to be received and the carrying value of these loan pools is the only amount included in accretable yield and available to be recognized into interest income, and that the contractual interest income on the underlying loans has not been included in our estimation of expected future cash flows to be received, or considered to be accretable yield of the pool, as the loans are considered non-performing. These covered non-performing assets were written-down to their estimated fair value on their acquisition date, incorporating our estimate of future expected cash flows until the ultimate resolution of these credits. The estimated credit losses embedded in these acquired non-performing loan portfolios were based on managements and third-party consultants credit reviews of the portfolios performed during the due diligence process related to the Evergreen, Rainier and Nevada Security transactions. To the extent actual or projected cash flows are less than originally estimated, additional provisions for loan losses on the covered loan portfolio will be recognized; however, these provisions would be mostly offset by a corresponding increase in the FDIC indemnification (loss sharing) asset recognized within non-interest income. Net interest margin The Company reported a tax equivalent net interest margin of 4.42% for the third quarter of 2010, compared to 4.05% for the second quarter of 2010, and 4.05% for the third quarter of 2009. The increase in net interest margin on a sequential quarter basis resulted primarily from an increase in average covered loans outstanding, increased yield on the covered loan portfolio as a result of payoffs ahead of expectations and declining costs of interest bearing deposits, partially offset by interest reversals of new non-accrual loans, a decline in non-covered loans outstanding, the impact of holding much higher levels of interest bearing cash, and the purchase of short-term, low-yielding investment securities during the quarter. The increase in net interest margin related to covered loan yields was offset by a corresponding decrease to the change in FDIC indemnification asset in other non-interest income. Interest reversals on new non-accrual loans during the third quarter of 2010 were $0.6 million, negatively impacting the net interest margin by 2 basis points. Excluding the reversals of interest, the net interest margin would have been 4.44% during the quarter. For the twelfth consecutive quarter, the Company has continued to reduce the cost of interest bearing deposits. As a result of these efforts, the cost of interest bearing deposits was 1.08%, 2 basis points lower than the second quarter of 2010 and 42 basis points lower than the third quarter of 2009. Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 5 of 23 Mortgage banking revenue The Company generated a record $7.1 million in total mortgage banking revenue during the third quarter of 2010, on closed loan volume of $232 million. In the third quarter of 2010, the Company recognized a decline in the fair value of the mortgage servicing right assets of $1.1 million resulting from the historically low market for mortgage interest rates. Income from the origination and sale of mortgage loans was $7.2 million in the third quarter, representing an 82% increase on a sequential quarter basis. As of September 30, 2010, the Company serviced $1.5 billion of mortgage loans for others, and the related mortgage servicing right asset was valued at $13.5 million, or 0.91% of the total serviced portfolio principal balance. Fair value of junior subordinated debentures The Company recognized a $0.6 million loss from the change in fair value of junior subordinated debentures during the third quarter of 2010. The Company utilizes internal models to determine the valuation of this liability. The majority of the fair value difference over par value relates to the $61.8 million of junior subordinated debentures issued in the third quarter of 2007, which carry interest rate spreads of 135 and 275 basis points over the 3 month LIBOR. As of September 30, 2010, the credit risk adjusted interest spread for potential new issuances was forecasted to be significantly higher than the contractual spread. The difference between these spreads creates the gain in fair value of the Companys junior subordinated debentures which results from their carrying amount compared to the estimated amount that would be paid to transfer the liability in an orderly transaction among market participants. Because these instruments are no longer being originated in the market, the quarterly fair value adjustments are not likely to be volatile in the future, and the cumulative fair value adjustment will continue to reverse and be recognized as a reduction in non-interest income over the remaining period to maturity of each related instrument. As of September 30, 2010, the total par value of junior subordinated debentures carried at fair value was $134.0 million, and the fair value was $80.1 million. Non-interest expense Total non-interest expense for the third quarter of 2010 was $85.2 million, compared to $74.8 million for the second quarter of 2010 and $68.3 million for the third quarter of 2009. Included in non-interest expense are several categories which are outside of the operational control of the Company, including FDIC deposit insurance assessments , gain or loss on other real estate owned, and infrequently occurring expenses such as merger related costs and goodwill impairments. Excludingthese non-controllable or infrequently occurring items,the remaining non-interest expense items totaled $79.9 million for the third quarter of 2010, compared to $70.1 million for the second quarter of 2010 and $56.4 million for the third quarter of 2009. Approximately $4.75 million of other expense in the third quarter of 2010 is considered non-recurring, relating primarily to professional fees and severance costs. The remaining increase related primarily to increases in variable expenses related to the Mortgage Banking Divisions production in the quarter, and the assumption of Evergreens, Rainiers and Nevada Securitys banking operations, higher loan collection and OREO management expense, as well as various other growth initiatives underway. Total FDIC deposit insurance assessments during the third quarter of 2010 were $3.9 million. The increase over the prior period of $3.6 million is a result of the deposit growth in the third quarter and a full quarter of outstanding deposits related to the Nevada Security FDIC-assisted acquisition. Income taxes The Company recorded a provision for income taxes of $2.2 million in the third quarter of 2010. The change in the effective income tax rate in the quarter reflects the effects of permanent differences on our taxable income year to date. Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 6 of 23 Balance sheet Total consolidated assets as of September 30, 2010 were $11.5 billion, compared to $10.8 billion on June 30, 2010 and $9.2 billion a year ago. Total gross loans and leases (covered and non-covered), and deposits, were $6.5 billion and $9.3 billion, respectively, as of September 30, 2010, compared to $6.1 billion and $7.2 billion, respectively, as of September 30, 2009. The following table presents the year-to-date 2010 organic growth rates, which excludes the effects of the Evergreen, Rainier and Nevada Security FDIC-assisted acquisitions and the related run-off of assumed brokered time deposits, which the Bank is not renewing upon maturity: (Dollars in thousands) Non-covered loans and leases Deposits Assets As reported, 9/30/10 $5,698,267 $9,301,340 $11,532,971 Less: 12/31/09 balances 5,999,267 7,440,434 9,381,372 Total growth year-to-date 2,151,598 Less: Evergreen acquisition 272,142 355,298 Rainier Pacific acquisition Nevada Security acquisition Add back: Run-off of assumed brokered time deposits not renewed Organic growth $(301,000) $846,876 $740,402 Annualized organic growth rate (6.7)% 15.2% 10.6% Excludes run-off of non-brokered deposits occurring in the quarter of acquisition. Total loans held for investment (including covered and non-covered) decreased $58 million during the third quarter of 2010. This decrease is principally attributable to non-covered charge-offs and transfers to other real estate owned. Total deposits increased $743 million, or 9%, during the third quarter of 2010. Total deposits have increased $1.9 billion, or 25%, since December 31, 2009. The deposits acquired from the Evergreen, Rainier and Nevada Security acquisitions included $135 million of brokered time deposits as of their respective acquisition dates. The Bank is not renewing these brokered deposits as they mature. Excluding the impact of the deposits assumed in acquisitions of and the run-off of brokered time deposits that have matured, total deposits increased $846 million in 2010, representing a 15.2% annualized organic growth rate. Due to unattractive bond market conditions since the second half of 2009, the Company has been holding larger levels of interest bearing cash rather than investing all excess liquidity into the bond market. At September 30, 2010, the Company had $934 million of interest bearing cash earning 0.25%, the target Federal Funds Rate. This excess balance sheet liquidity has increased since the prior year, as investment security alternatives in the current market are unattractive given the historically low interest rate environment. However, in the third quarter of 2010 we did purchase short duration government-sponsored investment securities to match and offset the interest expense associated with the growth in deposits during the quarter. The Company plans to hold an increased interest bearing cash position relative to historical levels until the investment alternatives in the market improve from both a return and duration standpoint. Including secured off-balance sheet lines of credit, total available liquidity to the Company was $4.8 billion as of September 30, 2010, representing 42% of total assets and 51% of total deposits. Capital As of September 30, 2010, total shareholders equity was $1.65 billion, comprised entirely of common equity. Book value per common share was $14.42, tangible book value per common share was $8.48 and the ratio of tangible common equity to tangible assets was 8.95%. Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 7 of 23 In April 2010, the Companys preferred stock (Common Stock Equivalent Series B) of $198.3 million converted into common stock following the Company's annual shareholder meeting at which shareholders of the Company approved, among other items, an increase in authorized total common shares from 100 million to 200 million. The Companys estimated total risk-based capital ratio as of September 30, 2010 is 17.52%. This represents a slight decrease from June 30, 2010, as a result asset growth during the quarter. Our total risk-based capital level is well in excess of the regulatory definition of well-capitalized of 10.00%. The Companys estimated Tier 1 common to risk weighted assets ratio is 13.1% as of September 30, 2010. These capital ratios as of September 30, 2010 are estimates pending completion and filing of the Companys regulatory reports. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles in the United States of America (GAAP), this press release contains certain non-GAAP financial measures. Umpqua believes that certain non-GAAP financial measures provide investors with information useful in understanding Umpquas financial performance; however, readers of this report are urged to review these non-GAAP financial measures in conjunction with the GAAP results as reported. Umpqua recognizes gains or losses on our junior subordinated debentures carried at fair value resulting from changes in interest rates and the estimated market credit risk adjusted spread that do not directly correlate with the Companys operating performance. Also, Umpqua incurs significant expenses related to the completion and integration of mergers and acquisitions. Additionally, we may recognize goodwill impairment losses that have no direct effect on the Companys or the Banks cash balances, liquidity, or regulatory capital ratios. Lastly, Umpqua may recognize one-time bargain purchase gains on certain FDIC-assisted acquisitions that are not reflective of Umpquas on-going earnings power. Accordingly, management believes that our operating results are best measured on a comparative basis excluding the impact of gains or losses on junior subordinated debentures measured at fair value, net of tax, merger-related expenses, net of tax, and other charges related to business combinations such as goodwill impairment charges or bargain purchase gains, net of tax. We define operating earnings (loss) as earnings available to common shareholders before gains or losses on junior subordinated debentures carried at fair value, net of tax, bargain purchase gains on acquisitions, net of tax, merger related expenses, net of tax, and goodwill impairment, and we calculate operating earnings (loss) per diluted share by dividing operating earnings by the same diluted share total used in determining diluted earnings per common share. The following table provides the reconciliation of earnings (loss) available to common shareholders (GAAP) to operating earnings (loss) (non-GAAP), and earnings (loss) per diluted common share (GAAP) to operating earnings (loss) per diluted share (non-GAAP) for the periods presented: Quarter ended: Sequential Quarter Year over Year (Dollars in thousands, except per share data) Sep 30, 2010 Jun 30, 2010 Sep 30, 2009 % Change % Change Net earnings (loss) available to common shareholders $3,447 137% (179)% Adjustments: Net loss (gain) on junior subordinated debentures carried at fair value, net of tax nm (156)% Merger related expenses, net of tax (24)% nm Operating earnings (loss) $9,491 $4,748 $(10,965) 100% (187)% Earnings (loss) per diluted share: Earnings (loss) available to common shareholders $0.07 $0.03 $(0.14) 133% (150)% Operating earnings (loss) $0.08 $0.04 $(0.15) 100% (153)% Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 8 of 23 Nine Months Ended: Year over Year (Dollars in thousands, except per share data) Sep 30, 2010 Sep 30, 2009 % Change Net earnings (loss) available to common shareholders (107)% Adjustments: Net gain on junior subordinated debentures carried at fair value, net of tax (46)% Bargain purchase gain on acquisitions, net of tax nm Goodwill impairment (100)% Merger related expenses, net of tax 1992% Operating earnings (loss) $4,175 (114)% Earnings (loss) per diluted share: Earnings (loss) available to common shareholders $0.09 $(2.10) (104)% Operating earnings (loss) $0.04 $(0.47) (109)% Income tax effect of pro forma operating earnings adjustments at 40%. Management believes tangible common equity and the tangible common equity ratio are meaningful measures of capital adequacy.Tangible common equity is calculated as total shareholders' equity less preferred stock and less goodwill and other intangible assets, net (excluding MSRs). In addition, tangible assets are total assets less goodwill and other intangible assets, net (excluding MSRs). The tangible common equity ratio is calculated as tangible common shareholders equity divided by tangible assets. The following table provides reconciliations of ending shareholders equity (GAAP) to ending tangible common equity (non-GAAP), and ending assets (GAAP) to ending tangible assets (non-GAAP). (Dollars in thousands, except per share data) Sep 30, 2010 Jun 30, 2010 Sep 30, 2009 Total shareholders' equity $1,651,714 $1,654,053 Subtract: Preferred stock Goodwill and other intangible assets, net 680,893 682,249 Tangible common shareholders' equity $970,821 $971,804 Total assets $11,532,971 $10,827,268 Subtract: Goodwill and other intangible assets, net 680,893 682,249 Tangible assets $10,145,019 Common shares outstanding at period end 114,524,973 Tangible common equity ratio 8.95% 9.58% 8.88% Tangible book value per common share $8.49 $8.76 Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 9 of 23 About Umpqua Holdings Corporation Umpqua Holdings Corporation (NASDAQ: UMPQ) is the parent company of Umpqua Bank, an Oregon-based community bank recognized for its entrepreneurial approach, innovative use of technology, and distinctive banking solutions. Umpqua Bank has 183 locations between San Francisco, Calif., and Seattle, Wash., along the Oregon and Northern California Coast, Central Oregon and Northern Nevada. Umpqua Holdings also owns a retail brokerage subsidiary, Umpqua Investments, Inc., which has locations in Umpqua Bank stores and in dedicated offices in Oregon. Umpqua Banks Private BankDivision serves high net worth individualsand non-profitsproviding customized financial solutions and offerings. Umpqua Holdings Corporation is headquartered in Portland, Ore. For more information, visit www.umpquaholdingscorp.com . Umpqua Holdings Corporation will conduct a quarterly earnings conference call Thursday, October 21, 2010, at 10:00 a.m. PDT (1:00 p.m. EDT) during which the Company will discuss third quarter results and provide an update on recent activities. There will be a question-and-answer session following the presentation. Shareholders, analysts and other interested parties are invited to join the call by dialing 800-752-8363 a few minutes before 10:00 a.m. The conference ID is  . Information to be discussed in the teleconference will be available on the Companys Website prior to the call at www.umpquaholdingscorp.com. A rebroadcast can be found approximately two hours after the conference call by dialing 800-642-1687 with the conference ID noted above , or by visiting the Companys Website . Forward-Looking Statements This press release includes forward-looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to various risk factors, including those set forth from time to time in our filings with the SEC. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements. In this press release we make forward-looking statements about our success in resolving remaining credits at the estimated disposition value of related collateral, the mitigating effect of FDIC loss sharing agreements, our expectation that any weakness in our CRE portfolio will arise from local market weakness and not a systemic weakness, valuations of junior subordinated debentures and our plans to hold a large interest bearing cash position. Specific risks that could cause results to differ from the forward-looking statements are set forth in our filings with the SEC and include, without limitation, our inability to effectively manage problem credits, unanticipated further declines in real estate values, certain loan assets become ineligible for loss sharing, unanticipated deterioration in the commercial real estate loan portfolio, and continued negative pressure on interest income associated with our large cash position. Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 10 of 23 Umpqua Holdings Corporation Consolidated Statements of Operations (Unaudited) Sequential Year over Quarter Ended: Quarter Year (Dollars in thousands, except per share data) Sep 30, 2010 Jun 30, 2010 Sep 30, 2009 % Change % Change Interest income Loans and leases $112,652 $97,240 $89,474 16% 26% Interest and dividends on investments: Taxable 15,569 15,365 12% 13% Exempt from federal income tax 2,247 2,020 (1)% 10% Dividends 6 3 22 100% (73)% Temporary investments & interest bearing cash 545 207 19% 212% Total interest income 115,604 107,088 15% 24% Interest expense Deposits 18,463 22,132 8% (10)% Repurchase agreements and fed funds purchased 123 11% (17)% Junior subordinated debentures 1,939 6% (3)% Term debt 2,779 (9)% 176% Total interest expense 23,304 6% (3)% Net interest income 92,300 17% 32% Provision for non-covered loan and lease losses 29,767 (19)% (54)% Provision for covered loan and lease losses nm nm Non-interest income Service charges 9,585 8,542 (9)% 3% Brokerage fees 3,139 (17)% 31% Mortgage banking revenue, net 3,209 122% 66% Net gain on investment securities 158 nm 1347% (Loss) gain on junior subordinated debentures carried at fair value 982 nm (156)% Change in FDIC indemnification asset 263 nm nm Other income 2,367 62% 96% Total non-interest income 18,563 (35)% (32)% Non-interest expense Salaries and benefits 39,604 31,583 8% 36% Occupancy and equipment 11,472 0% 15% Intangible amortization (1)% 3% FDIC assessments 10% 18% Net (gain) loss on other real estate owned (67)% (104)% Merger related expenses (24)% nm Other 37% 78% Total non-interest expense 14% 25% Income (loss) before provision for (benefit from) income taxes (20,770) 66% (150)% Provision for (benefit from) income taxes (22)% (116)% Net income (loss) (7,144) 137% (215)% Dividends and undistributed earnings allocated to participating securities 18 16 7 13% 157% Preferred stock dividend (100)% (100)% Net earnings (loss) available to common shareholders (137)% (179)% Weighted average shares outstanding 74,084,640 4% 55% Weighted average diluted shares outstanding 74,084,640 0% 55% Earnings (loss) per common share  basic $0.07 $0.03 $(0.14) 133% (150)% Earnings (loss) per common share  diluted $0.07 $0.03 $(0.14) 133% (150)% nm not meaningful Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 11 of 23 Umpqua Holdings Corporation Consolidated Statements of Operations (Unaudited) Nine Months Ended: (Dollars in thousands, except per share data) Sep 30, 2010 Sep 30, 2009 % Change Interest income Loans and leases $300,600 $266,587 13% Interest and dividends on investments: Taxable 43,625 12% Exempt from federal income tax 5,755 16% Dividends 9 22 (59)% Temporary investments & interest bearing cash 258 516% Total interest income 316,247 13% Interest expense Deposits 68,552 (17)% Repurchase agreements and fed funds purchased 527 (28)% Junior subordinated debentures 7,069 (17)% Term debt 3,935 74% Total interest expense 80,083 (12)% Net interest income 236,164 22% Provision for non-covered loan and lease losses 140,531 (32)% Provision for covered loan and lease losses nm Non-interest income Service charges 24,565 9% Brokerage fees 5,117 64% Mortgage banking revenue, net 14,617 (5)% Net gain (loss) on investment securities (1,077) (286)% Gain on junior subordinated debentures carried at fair value 10,173 (46)% Bargain purchase gain on acquisitions nm Change in FDIC indemnification asset nm Other income 7,097 26% Total non-interest income 60,492 4% Non-interest expense Salaries and benefits 94,697 25% Occupancy and equipment 29,266 15% Intangible amortization 4,043 0% FDIC assessments (14)% Net loss on other real estate owned (93)% Goodwill impairment (100)% Merger related expenses 273 1995% Other 39,917 40% Total non-interest expense (25)% Income (loss) before provision for (benefit from) income taxes (150,778) (116)% Provision for (benefit from) income taxes (24,094) (110)% Net income (loss) (126,684) (117)% Dividends and undistributed earnings allocated to participating securities 49 22 123% Preferred stock dividend 27% Net earnings (loss) available to common shareholders (107)% Weighted average shares outstanding 64,878,125 63% Weighted average diluted shares outstanding 64,878,125 63% Earnings (loss) per common share  basic $0.09 $(2.10) (104)% Earnings (loss) per common share  diluted $0.09 $(2.10) (104)% Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 12 of 23 Umpqua Holdings Corporation Consolidated Balance Sheets (Unaudited) Sequential Year over Quarter Year (Dollars in thousands, except per share data) Sep 30, 2010 Jun 30, 2010 Sep 30, 2009 % Change % Change Assets: Cash and due from banks, non-interest bearing $124,633 $143,098 $108,768 (13)% 15% Cash and due from banks, interest bearing 261,642 14% 257% Temporary investments 575 (41)% 856% Investment securities: Trading 1,912 24% 13% Available for sale 1,848,482 34% 41% Held to maturity 6,211 (7)% (18)% Loans held for sale 23,614 43% 143% Non-covered loans and leases 6,071,042 0% (6)% Less: Allowance for loan and lease losses (103,136) (5)% 5% Loans and leases, net 5,967,906 0% (6)% Covered loans and leases (3)% nm Restricted equity securities 15,211 (1)% 128% Premises and equipment, net 101,883 4% 31% Mortgage servicing rights, at fair value 11,552 4% 16% Goodwill and other intangibles, net 641,759 0% 6% Non-covered other real estate owned 26,705 25% 20% Covered other real estate owned 7% nm FDIC indemnification asset (12)% nm Other assets 188,126 (1)% 23% Total assets $11,532,971 $10,827,268 $9,204,346 7% 25% Liabilities: Deposits $9,301,340 $8,558,744 $7,215,821 9% 29% Securities sold under agreements to repurchase 24% 11% Term debt (8)% 251% Junior subordinated debentures, at fair value 1% (2)% Junior subordinated debentures, at amortized cost 0% 0% Other liabilities 70,754 (23)% 4% Total liabilities 7,598,196 8% 30% Shareholders' equity: Preferred stock nm (100)% Common stock 0% 23% Retained earnings 3% (36)% Accumulated other comprehensive income (14)% 15% Total shareholders' equity 0% 3% Total liabilities and shareholders' equity $11,532,971 $10,827,268 $9,204,346 7% 25% Common shares outstanding at period end 86,780,559 0% 32% Book value per common share $14.42 $14.44 $16.16 0% (11)% Tangible book value per common share $8.48 $8.49 $8.76 0% (3)% Tangible equity - common $970,821 $971,804 $760,612 0% 28% Tangible common equity to tangible assets 8.95% 9.58% 8.88% nm not meaningful Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 13 of 23 Umpqua Holdings Corporation Non-covered Loan & Lease Portfolio (Unaudited) Sequential Year over (Dollars in thousands) Sep 30, 2010 Jun 30, 2010 Sep 30, 2009 Quarter Year Amount Mix Amount Mix Amount Mix % Change % Change Non-covered loans & leases: Commercial real estate 61% 61% 57% 0% 2% Residential real estate 8% 8% 7% 1% 5% Construction 8% 9% 12% (7)% (38)% Total real estate 78% 78% 76% (1)% (5)% Commercial 21% 21% 23% 0% (11)% Leases 1% 1% 1% 0% (12)% Installment and other 1% 1% 1% 10% 5% Deferred loan fees, net 0% 0% 0% (1)% 0% Total 100% 100% 100% 0% (6)% Umpqua Holdings Corporation Covered Loan & Lease Portfolio (Unaudited) Sequential (Dollars in thousands) Sep 30, 2010 Jun 30, 2010 Quarter Amount Mix Amount Mix % Change Covered loans & leases: Commercial real estate 70% 68% 0% Residential real estate 10% 10% (4)% Construction 7% 8% (23)% Total real estate 87% 86% (3)% Commercial 12% 12% (7)% Installment and other 1% 1% (2)% Total 100% 100% (3)% Covered loan & lease portfolio balances represent the loan portfolios acquired through the assumption of EvergreenBank on January 22, 2010, Rainier Pacific Bank on February 26, 2010, and Nevada Security Bank on June 18, 2010, from the FDIC through whole bank purchase and assumption agreements with loss sharing. Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 14 of 23 Umpqua Holdings Corporation Deposits by Type/Core Deposits (Unaudited) Sequential Year over (Dollars in thousands) Sep 30, 2010 Jun 30, 2010 Sep 30, 2009 Quarter Year Amount Mix Amount Mix Amount Mix % Change % Change Deposits: Demand, non-interest bearing 17% 18% 19% 5% 18% Demand, interest bearing 45% 44% 44% 10% 31% Savings 4% 4% 4% (2)% 18% Time 34% 34% 33% 10% 33% Total 100% 100% 100% 9% 29% Total core deposits-ending (1) 76% 78% 81% 5% 21% Number of open accounts: Demand, non-interest bearing 1% 17% Demand, interest bearing 7% 20% Savings (9)% 18% Time 5% 24% Total 0% 18% Average balance per account: Demand, non-interest bearing Demand, interest bearing Savings 4 Time Total (1) Core deposits are defined as total deposits less time deposits greater than $100,000. Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 15 of 23 Umpqua Holdings Corporation Credit Quality  Non-performing Assets (Unaudited) Sequential Year over Quarter Ended Quarter Year (Dollars in thousands) Sep 30, 2010 Jun 30, 2010 Sep 30, 2009 % Change % Change Non-covered, non-performing assets: Non-covered loans on non-accrual status (18)% 13% Non-covered loans past due 90+ days & accruing 29% 112% Total non-performing loans (16)% 17% Non-covered other real estate owned 25% 20% Total (11)% 18% Performing restructured loans (6)% (59)% Past due 30-89 days 100% 74% Past due 30-89 days to total loans and leases 1.41% 0.70% 0.76% Non-covered, non-performing loans to non-covered loans and leases 2.66% 3.14% 2.13% Non-covered, non-performing assets to total assets 1.59% 1.90% 1.70% Covered non-performing assets: Covered loans on non-accrual status $ (59)% nm Total non-performing loans (59)% nm Covered other real estate owned 7% nm Total $ (37)% nm Covered non-performing loans to covered loans and leases 2.87% 6.76% Covered non-performing assets to total assets 0.47% 0.80% Total non-performing assets: Loans on non-accrual status (29)% 32% Loans past due 90+ days & accruing 29% 112% Total non-performing loans (26)% 36% Other real estate owned 16% 134% Total (19)% 53% Non-performing loans to loans and leases 2.69% 3.62% 2.13% Non-performing assets to total assets 2.06% 2.70% 1.70% Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 16 of 23 Umpqua Holdings Corporation Credit Quality  Allowance for Non-covered Credit Losses (Unaudited) Sequential Year over Quarter Ended Quarter Year (Dollars in thousands) Sep 30, 2010 Jun 30, 2010 Sep 30, 2009 % Change % Change Allowance for non-covered credit losses: Balance beginning of period Provision for non-covered loan and lease losses (19)% (54)% Charge-offs 0% (35)% Recoveries (72)% 25% Net charge-offs 13% (37)% Total allowance for non-covered loan and lease losses (5)% 5% Reserve for unfunded commitments Total allowance for non-covered credit losses (5)% 5% Net charge-offs to average non-covered loans and leases (annualized) 2.08% 1.84% 3.07% Recoveries to gross charge-offs 4.37% 15.58% 2.27% Allowance for credit losses to non-covered loans and leases 1.91% 2.00% 1.71% Nine Months Ended: (Dollars in thousands) Sep 30, 2010 Sep 30, 2009 % Change Allowance for non-covered credit losses: Balance beginning of period Provision for non-covered loan and lease losses (32)% Charge-offs (24)% Recoveries 236% Net charge-offs (28)% Total allowance for non-covered loan and lease losses 5% Reserve for unfunded commitments Total allowance for non-covered credit losses 5% Net charge-offs to average non-covered loans and leases (annualized) 2.20% 2.91% Recoveries to gross charge-offs 6.88% 1.56% Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 17 of 23 Umpqua Holdings Corporation Selected Ratios (Unaudited) Sequential Year over Quarter Ended: Quarter Year Sep 30, 2010 Jun 30, 2010 Sep 30, 2009 Change Change Net interest spread: Yield on non-covered loans and leases 5.77% 5.82% 5.77% Yield on covered loans and leases 13.49% 7.27% N/A nm Yield on taxable investments 3.51% 3.83% 4.22% Yield on tax-exempt investments (1) 5.71% 5.75% 5.86% Yield on temporary investments & interest bearing cash 0.26% 0.26% 0.28% Total yield on earning assets (1) 5.41% 5.07% 5.29% Cost of interest bearing deposits 1.08% 1.10% 1.50% Cost of securities sold under agreements to repurchase and fed funds purchased 1.01% 1.02% 1.08% Cost of term debt 3.57% 3.54% 3.68% Cost of junior subordinated debentures 4.45% 4.26% 4.50% Total cost of interest bearing liabilities 1.24% 1.28% 1.62% Net interest spread (1) 4.17% 3.79% 3.67% Net interest margin  Consolidated (1) 4.42% 4.05% 4.05% Net interest margin  Bank (1) 4.49% 4.13% 4.15% As reported (GAAP): Return on average assets 0.29% 0.13% (0.45)% Return on average tangible assets 0.31% 0.14% (0.49)% Return on average common equity 1.95% 0.86% (3.19)% Return on average tangible common equity 3.31% 1.48% (6.34)% Efficiency ratio  Consolidated 70.09% 66.85% 67.91% Efficiency ratio  Bank 67.07% 64.18% 65.21% Operating basis (non-GAAP): (2) Return on average assets 0.34% 0.18% (0.48)% Return on average tangible assets 0.36% 0.19% (0.51)% Return on average common equity 2.26% 1.18% (3.37)% Return on average tangible common equity 3.84% 2.04% (6.70)% Efficiency ratio  Consolidated 68.42% 64.91% 68.58% Efficiency ratio  Bank 65.72% 62.22% 65.21% (1) Tax exempt interest has been adjusted to a taxable equivalent basis using a 35% tax rate. (2) Operating earnings is calculated as earnings available to common shareholders excluding gain (loss) on junior subordinated debentures carried at fair value, net of tax, bargain purchase gain on acquisitions, net of tax, goodwill impairment, and merger related expenses, net of tax. Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 18 of 23 Umpqua Holdings Corporation Selected Ratios (Unaudited) Nine months Ended: Sep 30, 2010 Sep 30, 2009 Change Net interest spread: Yield on non-covered loans and leases 5.78% 5.79% Yield on covered loans and leases 10.00% N/A nm Yield on taxable investments 3.76% 4.48% Yield on tax-exempt investments (1) 5.76% 5.80% Yield on temporary investments & interest bearing cash 0.25% 0.27% Total yield on earning assets (1) 5.19% 5.48% Cost of interest bearing deposits 1.12% 1.63% Cost of securities sold under agreements to repurchase and fed funds purchased 1.02% 1.13% Cost of term debt 3.52% 3.56% Cost of junior subordinated debentures 4.25% 4.92% Total cost of interest bearing liabilities 1.28% 1.78% Net interest spread (1) 3.91% 3.70% Net interest margin  Consolidated (1) 4.18% 4.11% Net interest margin  Bank (1) 4.26% 4.22% As reported (GAAP): Return on average assets 0.12% (2.06)% Return on average tangible assets 0.12% (2.24)% Return on average common equity 0.78% (14.20)% Return on average tangible common equity 1.36% (32.21)% Efficiency ratio  Consolidated 65.00% 102.51% Efficiency ratio  Bank 63.35% 102.79% Operating basis (non-GAAP): (2) Return on average assets 0.05% (0.46)% Return on average tangible assets 0.06% (0.50)% Return on average common equity 0.36% (3.16)% Return on average tangible common equity 0.62% (7.16)% Efficiency ratio  Consolidated 66.00% 67.31% Efficiency ratio  Bank 63.24% 64.06% (1) Tax exempt interest has been adjusted to a taxable equivalent basis using a 35% tax rate. (2) Operating earnings is calculated as earnings available to common shareholders excluding gain (loss) on junior subordinated debentures carried at fair value, net of tax, bargain purchase gain on acquisitions, net of tax, goodwill impairment, and merger related expenses, net of tax. Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 19 of 23 Umpqua Holdings Corporation Average Balances (Unaudited) Sequential Year over Quarter Ended: Quarter Year (Dollars in thousands) Sep 30, 2010 Jun 30, 2010 Sep 30, 2009 % Change % Change Temporary investments & interest bearing cash 17% 241% Investment securities, taxable 22% 36% Investment securities, tax-exempt 0% 13% Loans held for sale 12% 15% Non-covered loans and leases (1)% (6)% Covered loans and leases 21% nm Total earning assets 6% 21% Goodwill & other intangible assets, net 1% 6% Total assets 7% 23% Non-interest bearing demand deposits 6% 18% Interest bearing deposits 9% 25% Total deposits 9% 24% Interest bearing liabilities 8% 27% Shareholders equity - common 3% 29% Tangible common equity (1) 5% 51% Nine Months Ended: (Dollars in thousands) Sep 30, 2010 Sep 30, 2009 % Change Temporary investments & interest bearing cash 552% Investment securities, taxable 34% Investment securities, tax-exempt 17% Loans held for sale (11)% Non-covered loans and leases (5)% Covered loans and leases nm Total earning assets 20% Goodwill & other intangible assets, net (7)% Total assets 19% Non-interest bearing demand deposits 16% Interest bearing deposits 22% Total deposits 21% Interest bearing liabilities 22% Shareholders equity - common 22% Tangible common equity (1) 58% (1) Average tangible common equity is a non-GAAP financial measure. Average tangible common equity is calculated as average common shareholders equity less average goodwill and other intangible assets, net (excluding MSRs). Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 20 of 23 Umpqua Holdings Corporation Mortgage Banking Activity (unaudited) Sequential Year over Quarter Ended: Quarter Year (Dollars in thousands) Sep 30, 2010 Jun 30, 2010 Sep 30, 2009 % Change % Change Mortgage Servicing Rights (MSR): Mortgage loans serviced for others 5% 22% MSR Asset, at fair value 4% 16% MSR as % of serviced portfolio 0.91% 0.92% 0.96% Mortgage Banking Revenue: Origination and sale 82% 67% Servicing 8% 27% Change in fair value of MSR asset (37)% 32% Total 122% 66% Closed loan volume 60% 46% Nine Months Ended: (Dollars in thousands) Sep 30, 2010 Sep 30, 2009 % Change Mortgage Banking Revenue: Origination and sale (8)% Servicing 30% Change in fair value of MSR asset 9% Total (5)% Closed loan volume (14)% Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 21 of 23 Additional tables The following tables present additional detail covering the following aspects of the Company's non-covered loan portfolio. · Table 1  Non-covered residential development loan trends by region · Table 2  Non-covered residential development loan stratification by size and by region · Table 3  Non-covered, non-performing asset detail by type and by region · Table 4  Non-covered loans past due 30-89 days by type and by region · Table 5  Non-covered loans past due 30-89 days trends · Table 6  Non-covered restructured loans on accrual status by type and by region The following is a geographic distribution of the non-covered residential development portfolio as of September 30, 2010, June 30, 2010 and September 30, 2009: Table 1- Non-covered residential development loan trends by region (Dollars in thousands) Non- % change performing Performing Balance Balance Balance from loans Loans 9/30/09 6/30/10 9/30/10 9/30/09 9/30/10 9/30/10 Northwest Oregon (26)% Central Oregon (70)% Southern Oregon (60)% Washington (57)% Greater Sacramento (34)% Northern California (42)% Total (38)% % of total non-covered loan portfolio 4% 3% 3% 2% Quarter change $ Quarter change % (14)% (13)% (9)% The following is a stratification by size and region of the remaining non-covered performing residential development loans as of September 30, 2010: Table 2  Non-covered residential development loan stratification by size and by region (Dollars in thousands) $250k $1 million $3 million $5 million $10 million $250k to to to to and and less $1 million $3 million $5 million $10 million Greater Total Northwest Oregon Central Oregon Southern Oregon Washington Greater Sacramento Northern California Total % of Total 7% 15% 24% 12% 20% 22% 100% Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 22 of 23 The following is a distribution of non-covered, non-performing assets by type and by region as of September 30, 2010: Table 3 - Non-covered, non-performing asset detail by type and by region (Dollars in thousands) Northwest Central Southern Greater Northern Oregon Oregon Oregon Washington Sacramento California Total Non-accrual loans : Residential development Commercial construction Commercial real estate Commercial Other Total Loans 90 days past due : Residential development $ Commercial construction Commercial real estate Commercial 67 Other Total $ Total non-performing loans Other real estate owned : Residential development Commercial construction Commercial real estate Commercial 50 Other Total Total non-performing assets % of total 40% 6% 4% 7% 29% 14% 100% The Company has aggressively charged-down impaired assets to their disposition values. As of September 30, 2010, the non-performing assets of $183.6 million have been written down by 39%, or $118.8 million, from their original balance of $302.4 million. The following is a distribution of non-covered loans past due 30-89 days by loan type by region as of September 30, 2010: Table 4  Non-covered loans past due 30-89 days by type and by region (Dollars in thousands) Northwest Central Southern Greater Northern Oregon Oregon Oregon Washington Sacramento California Total Loans 30-89 days past due : Residential development $ $ Commercial construction Commercial real estate Commercial Other Total Umpqua Holdings Corporation Announces Third Quarter 2010 Results October 21, 2010 Page 23 of 23 Table 5 Non-covered loans past due 30-89 days trends (Dollars in thousands) Sequential Year Quarter Over Year Sep 30, 2010 Jun 30, 2010 Sep 30, 2009 % Change % Change Loans 30-89 days past due : Residential development 1669% 54% Commercial construction 508% (41)% Commercial real estate 69% 169% Commercial 79% 60% Other (6)% 85% Total 100% 74% The following is a distribution of non-covered restructured loans by loan type by region as of September 30, 2010: Table 6  Non-covered restructured loans on accrual status by type and by region (Dollars in thousands) Northwest Central Southern Greater Northern Oregon Oregon Oregon Washington Sacramento California Total Restructured loans, accrual basis: Residential development $ $ $ Commercial construction Commercial real estate Commercial Other 35 Total $ # # #
